HEAXTORNEY                 GENERAL
                                OFTEXAS




Hon. W,lll Mann Richardson                      Opinion No. O-3947
Assistant Secretary of State                    Rer Does the Secretary of
iiustln,      Texas                             State have authority to grant
                                                charter extension to River-
Dear Slrr                                       side State Warehouse Company?
           According to your letter of September 9, 1941, you
wish to be advised whether in the opinion of this department you
are authorized to extend the charter of the above named corpora-
tion.
                   We quote the following    paragraphs    from your letter:
                 “We have been furnished with an application
           for an extension of the charter of the above named
           corporation.    This corporation   was formed on Se tem-
           ber 9, 1916 under the provisions     of Article  557f; of
           the Revised Civil Statutes of Texas.       This was a
           particular   type of corporation   in which the charter
           had to be submitted first     to the Commissioner of
           Markets and Warehouses.     That position   has now been
           abolished.


                “The application for an extension of charter is
           drawn up In the proper form, if this department has
           the authority to grant such an extension.”
           Chapter 3, Title 93, Vernon’s Annotated Civil Statutes,
relating  to markets and warehouse corporations       (Articles   5578-
56.11,Revised Civil Statutes,      1925) authorized the issuance of a
charter to permit any number of persons, not less than ten, sixty
per cent of whom are engaged in agriculture,        horticulture   or stock
raising as a business, with not less than three-fourths          of whom
are resident   citizens   of Texas, to organize and operate a cooper-
ative association     under its provisions,  other than in cities     of a
population of 40,000 or over D And further,        as provided in Article
5578, the application     for such charter shall contain the informa-
tion required by the general corporation       laws.
                   Article   5588 of said   statutes   provides:
                   “Every corporation   organized under this chapter
           shall    be amenable to and subject to all laws of this
           State    governing corporations    generally.”
                                                                   . .    ..




Hon. Will Mann Richardson,      page 2     (O-3947)


          The authority to incorporate   under the provisions      of
Chapter 3s dating from the enactment of its provisions,       Aots
1917, 35th Legislature,  First Called Session,   still   remains, al-
though the Legislature  by the Aots of 1925, 39th Legislature,
Chapter 13, abolished the offioe   of Commissioner of Markets and
Warehouses and vested Its functions    and duties in the Commls-
sioner of L rioulture.   This latter aot in no wise affected       the
rights, powers and operation of suoh corporations      in axistenos
prior to Its passage, and as authorized under the provisions         of
the 1917 act.
           It will be noted that by the provisions   of Article
5581, the application   for a charter under Chapter 3 is required
to be filed with said Commissioner and approved by him prior to
presenting   same to the Secretary of State.   And such corpora-
tions are under the supervision    and control of the Commissioner
of Agriculture.
          Article   131!?(a),   Vernon’s    Annotated Civil   Statutes,
in part provides:
           “Subject to a finding by the Secretary        of State
     as hereinafter    provided,   any private corporation      or-
     ganized or incorporated      for any purpose or purposes
     authorized under this Title,      at any time within ten
     (10) years prior to the expiration       of its charter,      or
     any extension thereof,      may extend such charter and
     the corporate existence      of such corporation    for an
     additional   period of not to exceed fifty       (5O)years
     from the expiration     date of the original    charter,    or
     any extension thereof 9 with all the privileges,         powers,
     immunities, rights of succession       by its corporate name,
     and rights of property,      real and personal,    exercised
     and held by it at such expiration.       0 e 0
            “Such extensions,   however, may be made only in
      instances where the Secretary of State shall have found,
      after proper investigation,    that such corporation is
      solvent and its capital unimpaired.”
             Article  1315(b) of said statutes provides that the pro-
visions of Article     1315(a) shall extend to and include all private
corporations    incorporated  under the general laws of Texas.
           We have not viewed the present    charter nor the corpora-
tion’s  application for extension thereof.     However, from the
facts stated in your letter,   such corporation,    organized and ex-
isting under the general laws, is within the provisions       of Article
1315(a) 3 supra, authorizing  an extension of its charter.
Hon. Will Mann Richardson,   page 3   (O-3947)


           It is therefore~the    opinion of this department that
the Secretary of State has the authority to grant to the
Riverside  State Warehouse Company, a corporation     organized
and incorporated  under the provisions     of Chapter 3, Title 93
of the Revised Civil Statutes,     1925, an extension   of its char-
ter after such application     for an extension has been filed with
and approved by the Commissioner of Agriculture.
                                      Yours very truly
                                      ATTORNEY
                                             GENERAL
                                                   OF TEXAS
                                      By /s/ Wm. J. R. King
                                      Wm. J. Ft. King, Assistant
APPROVED SEP 30, 1941
/s/ Grover Sellers
FIRST ASSISTANTATTORNEY GENERAL
APPROVED:OPINION COMMITTEE
BY:     BWB, CHAIRMAN
WJRK:GOgwb